 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
        JOSE SILVA, on behalf of himself and
        others similarly situated,
 8
                              Plaintiff,
 9
             v.                                         C14-799 TSZ
10
        UNIFUND CCR, LLC; and PILOT                     MINUTE ORDER
11      RECEIVABLES MANAGEMENT,
        LLC,
12
                              Defendants.
13

14        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
15
             (1)    By Order entered July 29, 2016, docket no. 40, defendants were directed to
     deposit into the Registry of the Court the sums owed to seven class members for whom
16
     current contact information was unavailable, as well as the amounts of any payments to
     other class members that were returned as undeliverable. The principal balance deposited
17
     into the Registry of the Court was $2,625.00. These funds were required to remain in the
     Registry of the Court for two years after the Finality Date, which was August 28, 2016.
18
     The two-year period has expired, and defendants may obtain the outstanding principal
     balance plus all accrued interest ($44.15 as of this date), minus any statutory users fees,
19
     by filing a motion pursuant to Local Civil Rule 67(b). The Court has been in telephonic
     communication with defendants’ attorneys, specifically Bradley Fisher and Alan Abes,
20
     concerning this matter, but no Rule 67(b) motion has yet been filed. The Court therefore
     SETS a deadline of November 29, 2018, for defendants to file an appropriate motion for
21
     disbursement of the funds in the Registry of the Court. If no motion is timely filed, the
     funds will be forfeited to the Court.
22

23

     MINUTE ORDER - 1
 1          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 24th day of October, 2018.
 3

 4                                                   William M. McCool
                                                     Clerk
 5
                                                     s/Karen Dews
 6                                                   Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
